
  
    
      
        Dorgan
        Dorgan
        Adler
				(Gabriel) (5781)
      
      
        Trade
        CNOOC
        China
      
      Bill
      To prohibit the merger, acquisition, or takeover of
			 Unocal Corporation by CNOOC Ltd. of China. (revises
			 cra05812.xml)
      July 15, 2005
      July 15, 2005
      bjl
      
        
      
    
    S.L.C.
  
  
    
    
    109th CONGRESS
    1st Session
    S. 1412
    IN THE SENATE OF THE UNITED STATES
    
      __________
      
        Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the Committee on
			 __________
    
    A BILL
    To prohibit the merger, acquisition, or takeover of
		  Unocal Corporation by CNOOC Ltd. of China.
  
  
    
      1.
      Findings
      Congress makes the following
			 findings:
      
        (1)
        Oil and natural
			 gas resources are strategic assets critical to national security and the
			 Nation’s economic prosperity.
      
      
        (2)
        The National
			 Security Strategy of the United States approved by President George W. Bush on
			 September 17, 2002, concludes that the People’s Republic of China remains
			 strongly committed to national one-party rule by the Communist Party.
      
      
        (3)
        On June 23, 2005,
			 the China National Offshore Oil Corporation Limited (CNOOC), announced its
			 intent to acquire Unocal Corporation, in the face of a competing bid for Unocal
			 Corporation from Chevron Corporation.
      
      
        (4)
        The People’s
			 Republic of China owns approximately 70 percent of CNOOC.
      
      
        (5)
        A significant
			 portion of the CNOOC acquisition is to be financed and heavily subsidized by
			 banks owned by the People’s Republic of China.
      
      
        (6)
        Unocal
			 Corporation is based in the United States, and has approximately 1,750,000,000
			 barrels of oil equivalent, with its core operating areas in Southeast Asia,
			 Alaska, Canada, and the lower 48 States.
      
      
        (7)
        A CNOOC
			 acquisition of Unocal Corporation would result in the strategic assets of
			 Unocal Corporation being preferentially allocated to China by the Chinese
			 Government.
      
      
        (8)
        A Chinese
			 Government acquisition of Unocal Corporation would weaken the ability of the
			 United States to influence the oil and gas supplies of the Nation through
			 companies that must adhere to United States laws.
      
      
        (9)
        As a de facto
			 matter, the Chinese Government would not allow the United States Government or
			 United States investors to acquire a controlling interest in a Chinese energy
			 company.
      
    
    
      2.
      Prohibition on
			 sale of unocal to cnooc
      Notwithstanding any other provision of law,
			 the merger, acquisition, or takeover of Unocal Corporation by CNOOC is
			 prohibited.
    
  
